Citation Nr: 1624939	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-13 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for bilateral knee disorder.

2. Entitlement to service connection for bilateral ankle disorder.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the Army from August 1965 to January 1967. The Veteran had service in Vietnam and was awarded the Purple Heart and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required before the claim is decided. The Veteran seeks service connection for bilateral knee and bilateral ankle disorders as a result of his active service. A remand is necessary to obtain a supplemental VA opinion. 

The case was previously before the Board in August 2013, for additional development to obtain outstanding VA and private treatment records and a supplemental VA examination.  See August 2013 Board remand. The Veteran was notified in August 2013, to identify any relevant treatment records from private medical providers. See August 21, 2013 VA correspondence. VA treatment records from Lexington VAMC from March 2011 forward and from Mountain Home VAMC from November 2010 forward have been associated with the claims file. A supplemental VA opinion was provided in September 2013, however as discussed below an additional opinion is warranted. A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. As such, another remand is warranted. 

If VA provides an examination that examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran was most recently provided with a VA supplemental opinion in September 2013.  See September 2013 VA opinion. Previously the Veteran was provided with a VA examination in November 2010. The examiner found that the Veteran's bilateral knee and ankle disability was not caused by or a result of his active service, noting a lack of treatment during service. See November 2010 VA examination. In a supplemental opinion the examiner noted that based on the Veteran's military occupational specialty (MOS) infantry, he should not have been authorized to be jumping from helicopters or planes. See September 2013 VA opinion.  However, the opinion was inadequate because the examiner failed to consider the Veteran's competent and credible lay statements regarding his jumping out of trucks during service. In addition, the examiner should address the Veteran's lay statements regarding symptoms of pain, swelling and soreness in-service. See November 2013 Veteran statement. As a result a supplemental opinion is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the file any outstanding VA medical records.

2. Contact the Veteran and request he identify or submit any pertinent records to document or explain his frequent in-service jumps from helicopters of planes while serving. 

All actions to obtain any identified records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

3. After performing the directives above, refer the case to the VA examiner who provided the September 2013 opinion for a supplemental opinion. If the same examiner is not available, the claims folder should be forwarded to another clinician. If evaluation of the Veteran is deemed necessary, appropriate arrangements should be made to evaluate the Veteran. The examiner shall review the Veteran's claims folder, any additional treatment records and evidence acquired, and all prior opinions provided. The examiner must provide an opinion as to whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's currently diagnosed bilateral knee and bilateral ankle degenerative joint diseases are related to his active service, to include jumping out of helicopters and trucks during active service? 

Review of the entire claims file is required; however, attention is invited to the Veteran's lay statements concerning reports of his symptoms of swollen and sore ankles and pain in-service. See November 2013 Veteran statement. 

4. Thereafter, the RO/AMC should undertake any additional development action deemed warranted and readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




